                                                                           HERITAGE LAW FIRM, LLC
                                                                           GREGORY M. HERITAGE, ESQ.
                                                                           Alaska Bar No. 0712107
                                                                           P.O. Box 110796
                                                                           Anchorage, Alaska 99511-0796
                                                                           (907) 222-2584/Fax 222-3056
                                                                           E-mail: greg@heritagelawak.com
                                                                           Attorney for Defendant Davon Lynn Smith

                                                                                                        UNITED STATES DISTRICT COURT

                                                                                                         FOR THE DISTRICT OF ALASKA


                                                                           UNITED STATES OF AMERICA,                                    Case No. 3:19-cr-00056-JMK-DMS

                                                                                           Plaintiff,
                                                                           vs.

                                                                           DAVON LYNN SMITH,

                                                                                           Defendant.
                         P.O. Box 110796 • Anchorage, Alaska 99511-0796
                           Phone: (907) 222-2584 • Fax: (907) 222-3056
HERITAGE LAW FIRM, LLC


                                 Email: greg@heritagelawak.com




                                                                                          DECLARATION OF ATTORNEY GREGORY M. HERITAGE

                                                                           STATE OF ALASKA          )
                                                                                                    ) ss
                                                                           MUNICIPALITY OF ANCHORAGE)

                                                                                   I, GREGORY M. HERITAGE, affirm under penalty of perjury that the following

                                                                           assertions are true of my own personal knowledge:

                                                                                   1. I am an attorney duly licensed to practice law in the State of Alaska.

                                                                                   2. I represent Defendant in the case listed above.

                                                                                   3. I believe this Motion is necessary because the trial is imminent but the government

                                                                                       suddenly filed Notice of an expert witness while refusing to provide any expert




                                                                           Declaration
                                                                           U.S. v. Davon Lynn Smith; 3:19-cr-00056-JMK-DMS
                                                                          Case
                                                                           Page 13:19-cr-00056-JMK-DMS
                                                                                   of 2                           Document 251 Filed 07/05/21 Page 1 of 2
                                                                                         report. This extremely late notice of an expert violates Court rules and Defendant’s

                                                                                         right to due process.

                                                                                            Dated this 5th day of July, 2021
                                                                                                                            //GMH//

                                                                                                                                       GREGORY M. HERITAGE, ESQ.
                                                                           CERTIFICATE OF SERVICE
                                                                           I hereby certify that on 7/5/2021, I electronically filed
                                                                           the foregoing and any attachments with the Clerk of
                                                                           Court for the United States District Court for the
                                                                           District of Alaska by using the district’s CM/ECF
                                                                           system. All participants in this case are registered
                                                                           CM/ECF users and will be served by the district’s
                                                                           CM/ECF system.

                                                                           //GMH//

                                                                           Gregory M. Heritage, Esq.
                         P.O. Box 110796 • Anchorage, Alaska 99511-0796
                           Phone: (907) 222-2584 • Fax: (907) 222-3056
HERITAGE LAW FIRM, LLC


                                 Email: greg@heritagelawak.com




                                                                           Declaration
                                                                           U.S. v. Davon Lynn Smith; 3:19-cr-00056-JMK-DMS
                                                                          Case
                                                                           Page 23:19-cr-00056-JMK-DMS
                                                                                   of 2                           Document 251 Filed 07/05/21 Page 2 of 2
